Name: Commission Regulation (EEC) No 1158/89 of 28 April 1989 on the issue of import licences on 2 May 1989 for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4. 89 Official Journal of the European Communities No L 119/99 COMMISSION REGULATION (EEC) No 1158/89 of 28 April 1989 on the issue of import licences on 2 May 1989 for sheepmeat and goatmeat products originating in certain non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 f), Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import arrange ­ ments applicable to certain non-member countries in the sheepmeat and goatmeat sector as from 1986 (3), as last amended by Regulation (EEC) No 3939/87 (4), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3653/85 (*), as amended by Regulation (EEC) No 948/88 (*), laid down detailed rules for implementing the import system provided for in Regulation (EEC) No 3643/85 ; whereas provision should be made, pursuant to Article 2 (5) of Regulation (EEC) No 3653/85, for determining the extent to which import licences may be issued in connection with applications lodged in respect of the second quarter of 1989 ; Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 1 of Regulation (EEC) No 3653/85, such quantities should be reduced by a single percentage figure in accordance with Article 2 (5) (b) of that Regulation ; Whereas all the licence applications may be granted in cases where the quantities in respect of which licence applications have been lodged do not exceed the quanti ­ ties provided for in Regulation (EEC) No 3653/85, HAS ADOPTED THIS REGULATION : Article 1 Member States shall, on 2 May 1989, issue the import licences provided for in Regulation (EEC) No 3653/85 and applied for from 1 to 10 April 1989 subject to the following conditions : (a) for products falling within CN codes 0204 10 00, 0204 21 00, 0204 22 10 , 0204 22 30, 0204 22 50, 0204 22 90, 0204 23 00 , 0204 50 1 1 , 0204 50 1 3, 0204 50 15, 0204 50 19, 0204 50 31 and 0204 50 39 in Annex I to Regulation (EEC) No 1837/80, the quanti ­ ties applied for, originating in other non-member countries, shall be granted in full ; (b) for products falling within CN codes 0204 30 00, 0204 41 00, 0204 42 10, 0204 42 30, 0204 42 50, 0204 42 90, 0204 43 00, 0204 50 51 , 0204 50 53, 0204 50 55, 0204 50 59, 0204 50 71 and 0204 50 79 in Annex I to Regulation (EEC) No 1837/80, the quanti ­ ties applied for originating :  in Chile, shall be granted in full,  in other non-member countries, shall be granted in full ; (c) for products falling within CN code 010410 90 and 0104 20 90 in Annex I to Regulation (EEC) No 1837/80, the quantities applied for, originating in other non-member countries, shall be reduced by 97,846 % . Article 2 This Regulation shall enter into force on 29 April 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 110, 29. 4. 1988, p. 36. 0 OJ No L 348 , 24. 12. 1985, p. 2. (4) OJ No L 373, 31 . 12. 1987, p. 1 . ft OJ No L 348 , 24. 12. 1985, p. 21 . (&lt;) OJ No L 92, 9 . 4. 1988, p. 41 .